Name: Commission Regulation (EEC) No 216/89 of 27 January 1989 amending Regulation (EEC) No 2006/80 determining the intervention centres for cereals
 Type: Regulation
 Subject Matter: competition
 Date Published: nan

 28 . 1 . 89 Official Journal of the European Communities No L 25/73 COMMISSION REGULATION (EEC) No 216/89 / of 27 January 1989 amending Regulation (EEC) No 2006/80 determining the intervention centres for cereals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Article 1Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 2221 /88 (2), and in particular Article 3 (7) thereof, The section headed 'Bundesrepublik Deutschland' in the Annex to Regulation (EEC) No 2006/80 is hereby amended as follows : In 'Land Bayern' :  'GeiselhÃ ¶ring' is deleted as an intervention centre for rye,  'Regensburg' is added as an intervention centre for maize . Whereas Council Regulation (EEC) No 1 145/76 (3) lays down the rules applicable for determining centres for cereals ; Article 2 Whereas the intervention centres were determined by Commission Regulation (EEC) No 2006/80 (4), as last amended by Regulation (EEC) No 3136/88 (*); whereas following the consultations provided for in Article 3 (7) of Regulation (EEC) No 2727/75, the list of the said centres should be amended ; This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 January 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 197, 26. 7. 1988, p. 16 . (3) OJ No' L 130, 19. 5. 1976, p. 8 . V) OJ No L 197, 30 . 7. 1980, p. 1 . 0 OJ No L 280, 13 . 10. 1988, p. 10 .